Rao, Chief Judge:
Counsel for the respective parties have submitted these cases for decision on a stipulation reading as follows:
*363IT IS HEREBY STIPULATED AND AGREED by and between the parties hereto that tbe merchandise marked “A” and initialed GS (Initials) by Import Specialist George Santucci (Import Specialist’s Ñame) on the invoices covered by the protests enumerated in Schedule A, attached hereto and made a part hereof, assessed with duty at 50% ad valorem under Item 386.05 TSUS or at 30% ad valorem plus 250 per pound under Item 389.60 TSUS consists of hairnets fully covered with beads, bugles or spangles.
IT IS FURTHER STIPULATED AND AGREED that the hairnets covered by this stipulation are wholly or in chief value of beads, of bugles or of spangles and that the fabric on said items it not visible in significant part.
IT IS FURTHER STIPULATED AND AGREED that the protests be submitted on this stipulation, said protests being limited to the merchandise marked “A” as aforesaid and the claim that said merchandise is properly dutiable at 25%% ad valorem under Item 741.50 TSUS, as articles not specially provided for of beads, of bugles, of spangles or any combination thereof.
IT IS FURTHER STIPULATED AND AGREED that the protests enumerated in Schedule A be deemed submitted on this stipulation, said protests being limited to the items marked “A”, as aforesaid, and abandoned as to all other items.
In view of this stipulation, which is accepted as an agreed statement of fact, we hold that the merchandise represented by the items marked with the letter “A” and with the initials of the import specialist on the invoices accompanying the entries covered by the protests enumerated in schedule A, attached hereto and made a part hereof, is properly dutiable at 25% per centum ad valorem under item 741.50 of the Tariff Schedules of the United States, as articles not specially provided for of beads, of bugles, of spangles, or of any combination thereof.
To that extent the protests are sustained. As to all other items, the protests, having been abandoned, are dismissed. Judgment will be entered accordingly.